SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant /x/ Filed by a Party other than the Registrant / / Check the appropriate box: / /Preliminary Proxy Statement / /Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) / X /Definitive Proxy Statement / /Definitive Additional Materials / /Soliciting Material Pursuant to §240.14a-12 GEORESOURCES, INC. (Name of Registrant as Specified in its Charter) NONE (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): /x/No fee required / /Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: / / Fee paid previously by written materials / / Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: October 18, 2007 TO OUR SHAREHOLDERS: You are cordially invited to attend our Annual Meeting of Shareholders to be held on Tuesday, November 6, 2007, at 1:00 p.m. Mountain Standard Time, at 1625 Broadway, Suite 1600, Denver, Colorado 80202. The other directors and officers join me in extending this invitation. The formal matters to be acted upon at the meeting are described in the accompanying Notice of Annual Meeting of Shareholders and Proxy Statement. In addition to the formal issues, a brief report of our operations will also be presented. It is very important that your shares are represented at the meeting. If you are unable to attend the meeting but have questions or comments about our operations, we would like to hear from you. The form of proxy is enclosed. To assure that your shares will be voted at the meeting, please complete and sign the enclosed postage paid proxy, and return it promptly. No additional postage is required if mailed in the United States. Submitting your proxy will not affect your right to vote in person if you attend the meeting. Sincerely, GEORESOURCES, INC. /s/Frank A. Lodzinski FRANK A. LODZINSKI President and Chief Executive Officer GeoResources, Inc. 110 Cypress Station Drive, Suite 220 Houston, Texas 77090-1629 NOTICE OF 2 To be held on November 6, 2007 TO OUR SHAREHOLDERS: The 2007 Annual Meeting (the “Meeting”) of Shareholders of GeoResources, Inc. will be held at 1625 Broadway, Suite 1600, Denver, Colorado, on Tuesday, November 6, 2007, at 1:00 p.m., Mountain Standard Time, for the following purposes: 1.To elect seven directors for the ensuing year; 2.To approve an amendment to Article IX of the Articles of Incorporation to eliminate cumulative voting in the election of directors; 3.To approve an amendment to our Articles of Incorporation to reduce voting requirements of shareholders in certain matters required by the Colorado Business Corporation Act, from a two-thirds vote of the outstanding voting shares to a majority vote of the outstanding shares; and 4.To consider and act upon such other matters as may properly come before the Meeting and any adjournments thereof. Only shareholders of record at the close of business on October 15, 2007, are entitled to notice of and to vote at the meeting. Shareholders are requested to sign and date the enclosed proxy, and return it to our offices. The proxy requires no postage if mailed in the United States. By Order of the Board of Directors. /s/Cathy Kruse CATHY KRUSE Corporate Secretary October 18, 2007 TABLE OF CONTENTS Page # INFORMATION CONCERNING SOLICITATION AND VOTING 1 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 3 CHANGE IN CONTROL 6 PROPOSAL NUMBER 1 8 ELECTION OF DIRECTORS 8 BOARD OF DIRECTORS 11 CODE OF ETHICS 14 COMPENSATION AND OTHER TRANSACTIONS 15 PROPOSAL 2 18 AMENDMENT TO THE ARTICLES OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING 18 PROPOSAL 3 20 TO AMEND OUR ARTICLES OF INCORPORATION TO REDUCE VOTING REQUIREMENTS OF SHAREHOLDERS IN MATTERS REQUIRED BY THE COLORADO BUSINESS CORPORATION ACT FROM A TWO-THIRDS VOTE OF THE OUTSTANDING VOTING SHARES TO A MAJORITY VOTE OF THE OUTSTANDING SHARES 20 INDEPENDENT PUBLIC ACCOUNTANTS 21 PRINCIPAL ACCOUNTANT FEES AND SERVICES 22 AUDIT COMMITTEE REPORT 22 SHAREHOLDER PROPOSALS 24 SHAREHOLDER COMMUNICATIONS WITH THE BOARD OF DIRECTORS 24 OTHER BUSINESS 25 ACCOMPANYING DOCUMENTS TO SHAREHOLDERS 25 AVAILABILITY OF REPORT ON FORM 10-KSB 25 GeoResources, Inc. 110 Cypress Station Drive, Suite 220 Houston, Texas 77090-1629 PROXY STATEMENT Annual Meeting of Shareholders To Be Held On November 6, 2007 INFORMATION CONCERNING SOLICITATION AND VOTING The accompanying proxy is solicited by our Board of Directors for use at our Annual Meeting of Shareholders to be held at 1:00 p.m. Mountain Standard Time on Tuesday, November 6, 2007, at 1625 Broadway, Suite 1600, Denver, Colorado, and for the following purposes: 1.To elect seven directors for the ensuing year; 2.To approve an amendment to Article IX of the Articles of Incorporation to eliminate cumulative voting in the election of directors; 3.To approve an amendment to our Articles of Incorporation to reduce voting requirements of shareholders in matters required by the Colorado Business Corporation Act, from a two-thirds vote of the outstanding voting shares to a majority vote of the outstanding shares; and 4.To consider and act upon such other matters as may properly come before the Meeting and any adjournments thereof. The cost of soliciting proxies, including the preparation, assembly, and mailing of the proxies and solicitation material, as well as the cost of forwarding such material to the beneficial owners of stock, will be borne by us.
